Order entered March 26, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01683-CV

                             STEVEN CREAR SR., Appellant

                                              V.

                US BANK NATIONAL ASSOCIATION ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02460-A

                                          ORDER
       We GRANT appellant’s March 24, 2014 second motion to enlarge time to file corrected

brief and ORDER the brief be filed no later than March 31, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE